USCA1 Opinion

	




          June 13, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1647                                    UNITED STATES,                                      Appellee,                                          v.                                  ARTHUR W. RUMNEY,                                Defendant, Appellant.                                 ____________________                   [Hon. Shane Devine, Senior U.S. District Judge]                                       __________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Arthur W. Rumney on brief pro se.            ________________            Paul M. Gagnon, United States Attorney,  and Peter E. Papps, First            ______________                               ______________        Assistant  U.S.  Attorney,  on  Motion  for  Summary  Disposition  for        appellee.                                 ____________________                                 ____________________                      Per Curiam.  Appellant challenges  the dismissal of                      __________            a motion  which he styled  as a challenge to  the legality of            the   fine portion  of his  mixed sentence.   The motion  was            properly  dismissed.    To   the  extent  that  appellant  is            complaining about the Bureau of Prisons' authority to collect            the fine, its  method of collection, or his ability to pay it            through the  Inmate Financial Responsibility  Program (IFRP),            28 C.F.R.    545.10-.11  (1989), appellant must first exhaust            administrative remedies before complaining  to a court in the            appropriate district.   See Johnpoll v.  Thornburgh, 898 F.2d                                    ___ ________     __________            849, 850-51 (2d Cir.), cert. denied, 498 U.S. 819 (1990); see                                   ____________                       ___            also    28   C.F.R.         542.10-.16,   541.19   (providing            ____            administrative remedy for complaints  relating to any  aspect            of imprisonment).                      To the extent that appellant challenges the fine on            the  grounds  that  it  violated  the  applicable  sentencing            statute by failing to specify a payment date, the argument is            without merit.  "A  fine is due and payable  immediately upon            imposition,  unless the  court specifies otherwise."   United                                                                   ______            States  v. Michaud, 928 F.2d  13, 15-16 (1st  Cir. 1991) (per            ______     _______            curiam)  (interpreting   18   U.S.C.      3565(b)(1)(A),   as            applicable to  offenses committed  before November  1, 1987).            Appellant's contention that the  fine portion of his sentence            is "noncommitted" is irrelevant.  A "noncommitted" fine means            only that the sentencing court did not direct that the person            subject to the fine remain in  prison until the fine is paid.                                         -3-            It does not affect  the fine's due date nor  its specificity.            Id.              ___                      Affirmed.                      ________                                         -4-